 

Exhibit 10.3

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (as it may be amended, supplemented or restated
from time to time in accordance with the terms of this Investor Rights
Agreement, the “Investor Rights Agreement”), dated as of August 28, 2020 (the
“Effective Date”), is made by and among (i) Utz Brands, Inc., a Delaware
corporation formerly known as Collier Creek Holdings, a Cayman Islands exempted
company (“PubCo”); (ii) Series U of UM Partners, LLC, a series of a Delaware
limited liability company (“Series U”), in its own capacity and in its capacity
as the Seller Representative hereunder; (iii) Series R of UM Partners, LLC, a
series of a Delaware limited liability company (“Series R” and, together with
Series U, the “Sellers”); (iv) Collier Creek Partners LLC, a Delaware limited
liability company; (v) (A) Chinh E. Chu, (B) CC Collier Holdings, LLC, a
Delaware limited liability company, (C) Roger K. Deromedi, (D) Roger K.
Deromedi, as Trustee of the Roger K. Deromedi Revocable Trust, Dated 2/11/2000,
Amended and Restated 11/9/2011, (E) Jason K. Giordano and (F) Erika Giordano,
each in their capacity as a Founder Holder, (vi) Sponsor Representative and
(vii) Antonio F. Fernandez, Matthew M. Mannelly, Craig D. Steeneck and William
D. Toler (each, a “CCH Independent Director” and, collectively, the “CCH
Independent Directors”). Each of PubCo, Sellers, Sponsor, the Sponsor
Representative, each CCH Independent Director and each Founder Holder may be
referred to herein as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, PubCo has entered into that certain Business Combination Agreement,
dated as of June 5, 2020 (as it may be amended, supplemented or restated from
time to time in accordance with the terms of such agreement, the “BCA”), by and
among PubCo, Utz Brands Holdings, LLC (formerly known as UM-U Intermediate,
LLC), a Delaware limited liability company (the “Operating Company”), and the
Sellers, in connection with the business combination (the “Business
Combination”) set forth in the BCA;

 

WHEREAS, pursuant to the BCA at the Closing, (i) PubCo acquired from the Sellers
certain limited liability company interests of the Operating Company, (ii) the
Sellers retained certain limited liability company interests in the Operating
Company (the “Retained Company Units”) and certain unvested performance limited
liability company interests in the Operating Company (the “Retained Restricted
Company Units”), and PubCo issued to Sellers shares of Class V Common Stock of
PubCo equal to the number of Retained Company Units, and (iii) the Sponsor and
the CCH Independent Directors agreed to receive, instead of an aggregate of two
million shares of Class A Common Stock of PubCo the Sponsor and the CCH
Independent Directors would have received upon the consumation of the Business
Combination upon the automatic conversion of their Class B Ordinary Shares of
PubCo held prior thereto, two million shares of Class B Common Stock of PubCo
(the “Restricted Sponsor Shares”);

 

WHEREAS, upon the consummation of the Business Combination, PubCo and the
Sellers entered into that certain third amended and restated limited liability
company agreement of the Operating Company (as it may be amended, supplemented
or restated from time to time in accordance with the terms of such agreement,
the “LLC Agreement”);

 



 

 

 

WHEREAS, pursuant to the LLC Agreement, upon satisfaction of the conditions set
forth in the LLC Agreement, (i) the Retained Restricted Company Units will vest
(the “Vested Retained Restricted Company Units”) and (ii) PubCo will issue to
the Sellers that additional number of shares of the Class V Common Stock of
PubCo equal to the number of the Vested Retained Restricted Company Units, and
upon satisfaction of the conditions set forth in that certain letter agreement
entered into with PubCo, the Sponsor, the Founder Holders and the CCH
Independent Directors, dated June 5, 2020 (the “Sponsor Side Letter”), the
Restricted Sponsor Shares will convert automatically into shares of Class A
Common Stock of PubCo;

 

WHEREAS, each of the Sellers has the right to exchange the Utz Units, along with
the cancelation of an equal number of shares of Class V Common Stock, for shares
of Class A Common Stock pursuant to the terms and conditions of the LLC
Agreement;

 

WHEREAS, PubCo, the Sponsor and the CCH Independent Directors entered into that
certain Registration Rights Agreement, dated as of October 4, 2018 (the
“Original RRA”);

 

WHEREAS, in connection with the execution of this Investor Rights Agreement,
PubCo, the Sponsor and the CCH Independent Directors desire to terminate the
Original RRA and replace it with this Investor Rights Agreement;

 

WHEREAS, on the Effective Date, the Parties desire to set forth their agreement
with respect to governance, registration rights and certain other matters, in
each case in accordance with the terms and conditions of this Investor Rights
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Investor Rights Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1     Definitions. As used in this Investor Rights Agreement, the
following terms shall have the following meanings:

 

“Action” means any action, suit, charge, litigation, arbitration, or other
proceeding at law or in equity (whether civil, criminal or administrative) by or
before any Governmental Entity.

 

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith determination of the Board,
after consultation with counsel to PubCo, (a) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any Prospectus and any preliminary Prospectus,
in the light of the circumstances under which they were made) not misleading,
(b) would not be required to be made at such time if the Registration Statement
were not being filed, and (c) PubCo has a bona fide business purpose for not
making such information public.

 



2

 

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person whether through the ownership of voting securities, its
capacity as a sole or managing member or otherwise; provided that no Party shall
be deemed an Affiliate of PubCo or any of its subsidiaries for purposes of this
Investor Rights Agreement.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Rule 405
promulgated by the SEC pursuant to the Securities Act.

 

“BCA” has the meaning set forth in the Recitals.

 

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

“Board” means the board of directors of PubCo.

 

“Business Combination” has the meaning set forth in the Recitals.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in the State of New
York.

 

“Bylaws” means the bylaws of PubCo, as in effect on the Closing Date, as the
same may be amended from time to time.

 

“CCH Independent Director” has the meaning set forth in the Preamble.

 

“Certificate of Incorporation” means the certificate of incorporation of PubCo,
as in effect on the Closing Date, as the same may be amended from time to time.

 

“Class A Common Stock” means, as applicable, (a) the Class A common stock, par
value $0.0001 per share, of PubCo, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person that are issued or issuable in
consideration for the Class A common stock or into which the Class A common
stock is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Class B Common Stock” means, as applicable, (a) the Class B common stock, par
value $0.0001 per share, of PubCo, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person that are issued or issuable in
consideration for the Class B common stock or into which the Class B common
stock is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Class V Common Stock” means, as applicable, (a) the Class V common stock, par
value $0.0001 per share, of PubCo, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person that are issued or issuable in
consideration for the Class V common stock or into which the Class V common
stock is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 



3

 

 

“Closing” has the meaning given to such term in the BCA.

 

“Closing Date” has the meaning given to such term in the BCA.

 

“Common Stock” means shares of the Class A Common Stock, the Class B Common
Stock and the Class V Common Stock, including any shares of the Class A Common
Stock, the Class B Common Stock and the Class V Common Stock issuable upon the
exercise of any warrant or other right to acquire shares of the Class A Common
Stock, the Class B Common Stock and the Class V Common Stock.

 

“Confidential Information” has the meaning set forth in Section 2.4.

 

“Demanding Holders” has the meaning set forth in Section 3.1(c).

 

“Economic Interests” mean (a) for the Sellers, (i) Utz Units and (ii) shares of
Class A Common Stock, in each case owned by the Sellers and (b) for the Sponsor,
9,555,671.61 shares of Class A Common Stock plus any shares of Class A Common
Stock issued upon the conversion of shares of Class B Common Stock pursuant to
clause (B) below upon such conversion, in the case of clause (a) and (b), as
equitably adjusted for stock splits, stock dividends, combinations,
recapitalizations and the like. For purposes of computing the percentage of
Economic Interests held by the Sponsor or the Sellers in Section 2.1,
Section 2.2 or Section 5.4(b), in each case, Retained Restricted Company Units
and Restricted Sponsor Shares shall (A) not be included as held as of the
Closing Date or at the applicable time while unvested or while Class B Common
Stock and (B) be included as being held as of the Closing Date and at the
applicable time beginning only if and when they vest or convert into Class A
Common Stock.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Equity Securities” means, with respect to any Person, all of the shares of
capital stock or equity of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock or equity of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock or equity of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares or equity (or such
other interests), restricted stock awards, restricted stock units, equity
appreciation rights, phantom equity rights, profit participation and all of the
other ownership or profit interests of such Person (including partnership or
member interests therein), whether voting or nonvoting.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, as the same shall be in effect from time to time.

 

“Family Member” means with respect to any Person, a spouse, lineal descendant
(whether natural or adopted) or spouse of a lineal descendant of such Person or
any trust created for the benefit of such Person or of which any of the
foregoing is a beneficiary.

 



4

 

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Form S-1 Shelf” has the meaning set forth in Section 3.1(a).

 

“Form S-3 Shelf” has the meaning set forth in Section 3.1(a).

 

“Forward Purchase Agreements” means those certain forward purchase agreements,
dated as of September 7, 2018, among PubCo, the Sponsor and the CCH Independent
Directors, as applicable, pursuant to which the Sponsor and the CCH Independent
Directors each agreed to purchase an aggregate of 3,500,000 Class A ordinary
shares of PubCo and 1,166,666 redeemable warrants to purchase Class A ordinary
shares of PubCo in a private placement to occur concurently with the Closing.

 

“Foundation” means The Rice Family Foundation.

 

“Foundation Transfer” has the meaning set forth in the LLC Agreement.

 

“Foundation Transfer Amount” has the meaning set forth in the LLC Agreement.

 

“Founder Holder” means each of (i) Chinh E. Chu, (ii) CC Collier Holdings, LLC,
(iii) Roger K. Deromedi, (iv) Roger K. Deromedi, as Trustee of the Roger K.
Deromedi Revocable Trust, Dated 2/11/2000, Amended and Restated 11/9/2011,
(v) Jason K. Giordano and (vi) Erika Giordano.

 

“Governmental Entity” means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, arbitrator (public or private) or other body
or administrative, regulatory or quasi-judicial authority, agency, department,
board, commission or instrumentality of any federal, state, local or foreign
jurisdiction.

 

“Holder” means any holder of Registrable Securities who is a Party to, or who
succeeds to rights under, this Investor Rights Agreement pursuant to
Section 5.1; provided that a Party who does not hold Registrable Securities as
of the Effective Date and who acquires Registrable Securities after the
Effective Date will not be a Holder until such Party gives PubCo a
representation in writing of the number of Registrable Securities it holds.

 

“Holder Information” has the meaning set forth in Section 3.10(b).

 

“Investor Rights Agreement” has the meaning set forth in the Preamble.

 

“Laws” means all laws, acts, statutes, constitutions, treaties, ordinances,
codes, rules, regulations, and rulings of a Governmental Entity, including
common law. All references to “Laws” shall be deemed to include any amendments
thereto, and any successor Law, unless the context otherwise requires.

 

“LLC Agreement” has the meaning set forth in the Recitals.

 

“Lock-Up Period” has the meaning set forth in Section 4.1.

 



5

 

 

“Lock-Up Shares” has the meaning set forth in Section 4.1.

 

“Maximum Number of Securities” has the meaning set forth in Section 3.1(d).

 

“Minimum Takedown Threshold” has the meaning set forth in Section 3.1(c).

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus, in the light of the circumstances under which they were made, not
misleading.

 

“Necessary Action” means, with respect to any Party and a specified result, all
actions (to the extent such actions are not prohibited by applicable Law and
within such Party’s control, and in the case of any action that requires a vote
or other action on the part of the Board to the extent such action is consistent
with fiduciary duties that the Company’s directors may have in such capacity)
necessary to cause such result, including (a) calling special meetings of
stockholders, (b) voting or providing a written consent or proxy, if applicable
in each case, with respect to shares of Common Stock, (c) causing the adoption
of stockholders’ resolutions and amendments to the Organizational Documents,
(d) executing agreements and instruments, (e) making, or causing to be made,
with Governmental Entities, all filings, registrations or similar actions that
are required to achieve such result and (f) nominating certain Persons for
election to the Board in connection with the annual or special meeting of
stockholders of PubCo.

 

“Operating Company” has the meaning set forth in the Recitals.

 

“Original RRA” has the meaning set forth in the Recitals.

 

“Organizational Documents” means the Certificate of Incorporation and the
Bylaws.

 

“Outside CEO” has the meaning set forth in Section 2.1(a).

 

“Party” has the meaning set forth in the Preamble.

 

“Permitted Transferee” means (a) with respect to any Person, (i) any Family
Member of such Person, (ii) any Affiliate of such Person, and (iii) any
Affiliate of any Family Member of such Person (excluding any Affiliate under
this clause (iii) who operates or engages in a business which competes with the
business of PubCo or the Operating Company), and (b) with respect to any Seller,
(i) any member of the Rice Family, and (ii) any Affiliate of a member of the
Rice Family (excluding any Affiliate under this clause (ii) who operates or
engages in a business which competes with the business of PubCo or the Operating
Company), but excluding the Foundation (and the Foundation shall not be a
Permitted Transferee of (y) a Seller, or (z) a Permitted Transferee of a Seller,
but the Foundation shall be entitled to the benefit of the Foundation Transfer).

 

“Person” means any natural person, sole proprietorship, partnership, trust,
unincorporated association, corporation, limited liability company, entity or
Governmental Entity.

 

“Piggyback Registration” has the meaning set forth in Section 3.2(a).

 



6

 

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments (including post-effective amendments) and supplements to such
prospectus, and all material incorporated by reference in such prospectus.

 

“PubCo” has the meaning set forth in the Preamble.

 

“Registrable Securities” means (a) any shares of Class A Common Stock (including
Class A Common Stock (i) to be issued pursuant to the LLC Agreement upon
exchange of Utz Units, along with an equal number of shares of Class V Common
Stock, and (ii) to be issued as a result of the conversion of the Restricted
Sponsor Shares), (b) any Warrants or any shares of Class A Common Stock issued
or issuable upon the exercise thereof and (c) any Equity Securities of PubCo or
any Subsidiary of PubCo that may be issued or distributed or be issuable with
respect to the securities referred to in clauses (a) or (b) by way of
conversion, dividend, stock split or other distribution, merger, consolidation,
exchange, recapitalization or reclassification or similar transaction, in each
case held by a Holder, other than any security received pursuant to an incentive
plan adopted by PubCo on or after the Closing Date; provided, however, that any
such Registrable Securities shall cease to be Registrable Securities to the
extent (A) a Registration Statement with respect to the sale of such Registrable
Securities has become effective under the Securities Act and such Registrable
Securities have been sold, transferred, disposed of or exchanged in accordance
with the plan of distribution set forth in such Registration Statement, (B) such
Registrable Securities shall have ceased to be outstanding or (C) such
Registrable Securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction.

 

“Registration” means a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, prospectus or similar
document in compliance with the requirements of the Securities Act, and such
registration statement becoming effective.

 

“Registration Expenses” means the out-of-pocket expenses of a Registration,
including the following:

 

(a)all registration and filing fees (including fees with respect to filings
required to be made with FINRA) and any securities exchange on which the Class A
Common Stock is then listed;

 

(b)fees and expenses of compliance with securities or blue sky Laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(c)printing, messenger, telephone and delivery expenses;

 

(d)reasonable fees and disbursements of counsel for PubCo;

 

(e)reasonable fees and disbursements of all independent registered public
accountants of PubCo incurred specifically in connection with such Registration;
and

 



7

 

 

(f)reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders in an Underwritten Offering in an
amount not to exceed $50,000 for each Registration.

 

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Investor Rights
Agreement, including the Prospectus included in such registration statement,
amendments (including post-effective amendments) and supplements to such
registration statement, and all exhibits to and all material incorporated by
reference in such registration statement.

 

“Requesting Holder” shall mean any Special Holder requesting piggyback rights
pursuant to Section 3.2 of this Investor Rights Agreement with respect to an
Underwritten Shelf Takedown.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
acting on behalf of such Person.

 

“Restricted Sponsor Shares” has the meaning set forth in the Recitals.

 

“Retained Company Units” has the meaning set forth in the Recitals.

 

“Retained Restricted Company Units” has the meaning set forth in the Recitals.

 

“Rice Family” means Michael W. Rice or any Family Member of Michael W. Rice.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, as the same shall be in effect from time to time.

 

“Seller Director” has the meaning set forth in Section 2.1(a).

 

“Seller Representative” means Series U, or such other Person, which Person must
be an Affiliate of the Sellers, who is identified as the replacement Seller
Representative by the then existing Seller Representative giving prior written
notice to PubCo.

 

“Sellers” has the meaning set forth in the Preamble.

 

“Series R” has the meaning set forth in the Preamble.

 

“Series U” has the meaning set forth in the Preamble.

 

“Shelf” has the meaning set forth in Section 3.1(a).

 

“Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act.

 



8

 

 

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

 

“Shelf Registration Statement” means a Registration Statement of PubCo filed
with the SEC on either (i) Form S-3 (or any successor form or other appropriate
form under the Securities Act) or (ii) if PubCo is not permitted to file a
Registration Statement on Form S-3, a Registration Statement on Form S-1 (or any
successor form or other appropriate form under the Securities Act), in each case
for an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act covering the Registrable Securities, as applicable.

 

“Special Holder” means each of the Sponsor and each Seller, at such times as
such Party is a Holder.

 

“Sponsor” means Collier Creek Partners LLC, or, upon its dissolution, the
Founder Holders.

 

“Sponsor Director” has the meaning set forth in Section 2.1(a).

 

“Sponsor Representative” means Collier Creek Partners LLC or, after the
dissolution of Collier Creek Partners LLC, Jason K. Giordano, or such other
Person who is an Affiliate of one or more of Chinh E. Chu, Roger K. Deromedi or
Jason K. Giordano, who is identified as the replacement Sponsor Representative
by the then existing Sponsor Representative giving prior written notice to PubCo
and the Sellers.

 

“Sponsor Side Letter” has the meaning set forth in the Recitals.

 

“Subsequent Shelf Registration” has the meaning set forth in Section 3.1(b).

 

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Common Stock is
listed, quoted or admitted to trading and is open for the transaction of
business (unless such trading shall have been suspended for the entire day).

 

“Transfer” means, when used as a noun, any voluntary or involuntary transfer,
sale, pledge or hypothecation or other disposition by the Transferor (whether by
operation of law or otherwise) and, when used as a verb, the Transferor
voluntarily or involuntarily, transfers, sells, pledges or hypothecates or
otherwise disposes of (whether by operation of law or otherwise), including, in
each case, (a) the establishment or increase of a put equivalent position or
liquidation with respect to, or decrease of a call equivalent position within
the meaning of Section 16 of the Exchange Act with respect to, any security or
(b) entry into any swap or other arrangement that transfers to another Person,
in whole or in part, any of the economic consequences of ownership of any
security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.

 

“Underwriter” means any investment banker(s) and manager(s) appointed to
administer the offering of any Registerable Securities as principal in an
Underwritten Offering.

 



9

 

 

“Underwritten Offering” means a Registration in which securities of PubCo are
sold to an Underwriter for distribution to the public.

 

“Underwritten Shelf Takedown” has the meaning set forth in Section 3.1(c).

 

“Utz Units” means Units (as defined in the LLC Agreement) owned by the Sellers
or their Permitted Transferees, including the Retained Company Units and the
Vested Retained Restricted Company Units.

 

“Utz Group” means, collectively, the Operating Company and its consolidated
subsidiaries, including Utz Quality Foods.

 

“Utz Quality Foods” means Utz Quality Foods, LLC, a Delaware limited liability
company.

 

“Vested Retained Restricted Company Units” has the meaning set forth in the
Recitals.

 

“Warrants” means the following outstanding warrants of PubCo, each exercisable
for one share of Class A Common Stock, (a) warrants to purchase 7,200,000 shares
of Class A Common Stock issued to the Sponsor pursuant to that certain private
placement warrants purchase agreement, dated October 4, 2018, by and among the
Sponsor and PubCo, for a purchase price of $1.50 per warrant and (b) warrants to
purchase 1,166,666 shares of Class A Common Stock issued to the Sponsor and the
CCH Independent Directors pursuant to the Forward Purchase Agreements.

 

“Well-Known Seasoned Issuer” has the meaning set forth in Rule 405 promulgated
by the SEC pursuant to the Securities Act.

 

“Withdrawal Notice” has the meaning set forth in Section 3.1(e).

 

Section 1.2     Interpretive Provisions. For all purposes of this Investor
Rights Agreement, except as otherwise provided in this Investor Rights Agreement
or unless the context otherwise requires:

 

(a)            the meanings of defined terms are applicable to the singular as
well as the plural forms of such terms.

 

(b)            the words “hereof”, “herein”, “hereunder” and words of similar
import, when used in this Investor Rights Agreement, refer to this Investor
Rights Agreement as a whole and not to any particular provision of this Investor
Rights Agreement.

 

(c)            references in this Investor Rights Agreement to any Law shall be
deemed also to refer to such Law, and all rules and regulations promulgated
thereunder.

 

(d)            whenever the words “include”, “includes” or “including” are used
in this Investor Rights Agreement, they shall mean “without limitation.”

 

(e)            the captions and headings of this Investor Rights Agreement are
for convenience of reference only and shall not affect the interpretation of
this Investor Rights Agreement.

 



10

 

 

(f)            pronouns of any gender or neuter shall include, as appropriate,
the other pronoun forms.

 

Article II
GOVERNANCE

 

Section 2.1     Board of Directors.

 

(a)            Composition of the Board. The Sponsor, the Sellers and PubCo
shall take all Necessary Action to cause the Board to be comprised of ten
(10) directors, (i) five (5) of whom have been nominated by the Seller
Representative, initially Dylan B. Lissette, Michael W. Rice, Timothy P. Brown,
B. John Lindeman and John W. Altmeyer and thereafter designated pursuant to
Section 2.1(b) or Section 2.1(e) of this Investor Rights Agreement (each, a
“Seller Director”), (ii) five (5) of whom have been nominated by the Sponsor
Representative, initially Roger K. Deromedi, Craig D. Steeneck, Antonio F.
Fernandez, Christina Choi and Jason K. Giordano and thereafter designated
pursuant to Section 2.1(c) or Section 2.1(e) of this Investor Rights Agreement
(each, a “Sponsor Director”), provided that at such time as a chief executive
officer that is not an Affiliate of either the Sellers or the Sponsor (the
“Outside CEO”) is elected by the Board, the Sponsor, the Sellers and PubCo shall
take all Necessary Action to cause (x) the Board to be comprised of eleven (11)
directors, and (y) such Outside CEO to be elected to the Board as the eleventh
member. At such time as the Outside CEO is elected to the Board as the eleventh
member, and for so long as both the Sellers and their Permitted Transferees, on
the one hand, and the Sponsor and its Permitted Transferees, on the other hand,
Beneficially Own Economic Interests (in PubCo and the Operating Company, without
duplication) representing at least 75% of the Economic Interests held by such
Party(ies) immediately after the Closing (excluding for these purposes, with
respect to the Sellers and their Permitted Transferees, from both the percentage
Beneficially Owned immediately after the Closing and percentage then
Beneficially Owned at any time, the Foundation Transfer Amount, from and after
the occurrence of the Foundation Transfer), the Sponsor, the Sellers and PubCo
shall take all Necessary Action to require that all actions of the Board be
approved by seven (7) directors. The Sponsor, the Sellers and PubCo shall take
all Necessary Action to cause the foregoing directors to be divided into three
classes of directors, with each class serving for staggered three year-terms as
follows:

 

(i)            the Class I directors shall include: two (2) Seller Directors,
initially B. John Lindeman and John W. Altmeyer, and one (1) Sponsor Director,
initially Jason K. Giordano;

 

(ii)            the Class II directors shall include: one (1) Seller Director,
initially Michael W. Rice, and two (2) Sponsor Directors, initially Craig D.
Steeneck and Antonio F. Fernandez; and

 

(iii)            the Class III directors shall include: two (2) Seller
Directors, initially Timothy P. Brown and Dylan B. Lissette, and two (2) Sponsor
Directors, initially Roger K. Deromedi and Christina Choi.

 

The initial term of the Class I directors shall expire immediately following
PubCo’s 2021 annual meeting of stockholders at which directors are elected. The
initial term of the Class II directors shall expire immediately following
PubCo’s 2022 annual meeting of stockholders at which directors are elected. The
initial term of the Class III directors shall expire immediately following
PubCo’s 2023 annual meeting at which directors are elected.

 



11

 

 

(b)            Seller Representation. For so long as the Sellers and their
Permitted Transferees Beneficially Own Economic Interests (in PubCo and the
Operating Company, without duplication) representing at least the percentage,
shown below, of the Economic Interests held by the Sellers immediately after the
Closing (excluding for these purposes from both the percentage Beneficially
Owned immediately after the Closing and percentage then Beneficially Owned at
any time, the Foundation Transfer Amount, from and after the occurrence of the
Foundation Transfer), PubCo, the Sponsor and the Sellers shall take all
Necessary Action to include in the slate of nominees recommended by the Board
for election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected, that number of individuals
designated by the Seller Representative that, if elected, will result in the
Sellers having the number of directors serving on the Board that is shown below;
provided, that after the number of Seller Directors is reduced because the
percentage Beneficially Owned of such Economic Interests is reduced, the Sellers
and their Permitted Transferees cannot subsequently increase the number of
Seller Directors entitled to be designated as a result of their acquisition of
Beneficial Ownership of additional Economic Interests (in PubCo and the
Operating Company, without duplication).

 

Economic Interests Beneficially Owned by the Sellers (and their Permitted
Transferees) as a Percentage of the Economic Interests Held by the Sellers on
the Closing Date  Number of Seller Directors  75% or greater  5  60% or greater,
but less than 75%  4  45% or greater, but less than 60%  3  30% or greater, but
less than 45%  2  15% or greater, but less than 30%  1  Less than 15%  0 

 

(c)            Sponsor Representation. For so long as the Sponsor and its
Permitted Transferees Beneficially Own Economic Interests in Pubco representing
at least the percentage, shown below, of the Economic Interests held by the
Sponsor immediately after the Closing, PubCo, the Sponsor and the Sellers shall
take all Necessary Action to include in the slate of nominees recommended by the
Board for election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected that number of individuals
designated by the Sponsor Representative that, if elected, will result in the
Sponsor having the number of directors serving on the Board that is shown below;
provided, that after the number of Sponsor Directors is reduced because the
percentage Beneficially Owned of such Economic Interests is reduced, the Sponsor
and its Permitted Transferees cannot subsequently increase the number of Sponsor
Directors entitled to be designated as a result of its acquisition of Beneficial
Ownership of additional Economic Interests in PubCo.

 



12

 

 

Economic Interests Beneficially Owned by the Sponsor (and its Permitted
Transferees) as a Percentage of the Economic Interests Held by the Sponsor on
the Closing Date  Number of Sponsor Directors  75% or greater  5  60% or
greater, but less than 75%  4  45% or greater, but less than 60%  3  30% or
greater, but less than 45%  2  15% or greater, but less than 30%  1  Less than
15%  0 

 

(d)            Decrease in Directors. Upon any decrease in the number of
directors that the Seller Representative or the Sponsor Representative, as
applicable, is entitled to designate for nomination to the Board pursuant to
Section 2.1(b) or Section 2.1(c), the Sellers or the Sponsor, as applicable,
shall take all Necessary Action to cause the appropriate number of Seller
Directors or Sponsor Directors, as applicable, to offer to tender their
resignation at least 60 days prior to the expected date of PubCo’s next annual
meeting of stockholders. Notwithstanding the foregoing, the Nominating and
Corporate Governance Committee may, in its sole discretion, recommend for
nomination a Seller Director or Sponsor Director that has tendered his or her
resignation pursuant to this Section 2.1(d).

 

(e)            Removal; Vacancies. The Seller Representative or the Sponsor
Representative, as applicable, shall have the exclusive right to (i) remove
their nominees from the Board, and PubCo shall take all Necessary Action to
cause the removal of any such nominee at the request of the applicable Party and
(ii) designate directors for election to the Board to fill vacancies created by
reason of death, removal or resignation of its nominees to the Board, and PubCo,
the Sponsor and the Sellers shall take all Necessary Action to cause any such
vacancies created pursuant to clause (i) or (ii) above to be filled by
replacement directors designated by the applicable Party as promptly as
practicable after such designation (and in any event prior to the next meeting
or action of the Board or applicable committee). Notwithstanding anything to the
contrary contained in this Section 2.1(e), no Party shall have the right to
designate a replacement director, and PubCo shall not be required to take any
action to cause any vacancy to be filled by any such designee, to the extent
that election or appointment of such designee to the Board would result in a
number of directors nominated or designated by such Party in excess of the
number of directors that such Party is then entitled to nominate for membership
on the Board pursuant to this Investor Rights Agreement.

 

(f)            Committees. In accordance with PubCo’s Organizational Documents,
(i) the Board shall establish and maintain committees of the Board for
(x) Audit, (y) Compensation and (z) Nominating and Corporate Governance, and
(ii) the Board may from time to time by resolution establish and maintain other
committees of the Board. Subject to applicable Laws and stock exchange
regulations, and subject to requisite independence requirements applicable to
such committee, (i) for so long as the Sellers and their Permitted Transferees
or the Sponsor and its Permitted Transferees, as applicable, Beneficially Own
Economic Interests (in PubCo and the Operating Company, without duplication)
representing at least 30% of the Economic Interests held by such Party(ies)
immediately after the Closing (excluding for these purposes, with respect to the
Sellers and their Permitted Transferees, from both the percentage Beneficially
Owned immediately after the Closing and percentage then Beneficially Owned at
any time, the Foundation Transfer Amount, from and after the occurrence of the
Foundation Transfer), each of the Seller Representative and the Sponsor
Representative shall have the right to have at least one director designated by
such Party appointed to serve on each committee of the Board, and (ii) for so
long as the Sellers and their Permitted Transferees or the Sponsor and its
Permitted Transferees, as applicable, Beneficially Own Economic Interests (in
PubCo and the Operating Company, without duplication) representing at least 15%
(but less than 30%) of the Economic Interests held by such Party(ies)
immediately after the Closing (excluding for these purposes, with respect to the
Sellers and their Permitted Transferees, from both the percentage Beneficially
Owned immediately after the Closing and percentage then Beneficially Owned at
any time, the Foundation Transfer Amount, from and after the occurrence of the
Foundation Transfer), each of the Seller Representative and the Sponsor
Representative shall have the right to have at least one director designated by
such Party appointed to serve on the following committees of the Board:
(y) Compensation and (z) Nominating and Corporate Governance.

 



13

 

 

(g)            Reimbursement of Expenses. PubCo shall reimburse the directors
for all reasonable out-of-pocket expenses incurred in connection with their
attendance at meetings of the Board and any committees thereof, including
travel, lodging and meal expenses.

 

(h)            Indemnification. For so long as any Seller Director or Sponsor
Director serves as a director of PubCo, (i) PubCo shall provide such Seller
Director or Sponsor Director with the same expense reimbursement, benefits,
indemnity, exculpation and other arrangements provided to the other directors of
PubCo and (ii) PubCo shall not amend, alter or repeal any right to
indemnification or exculpation covering or benefiting any Seller Director or
Sponsor Director nominated pursuant to this Investor Rights Agreement as and to
the extent consistent with applicable Law, the last sentence of
Section 10.1(G) of the Certificate of Incorporation, Article VIII of the
Certificate of Incorporation, Article IV of the Bylaws and any indemnification
agreements with directors (whether such right is contained in the Organizational
Documents or another document) (except to the extent such amendment or
alteration permits PubCo to provide broader indemnification or exculpation
rights on a retroactive basis than permitted prior thereto).

 

Section 2.2     Actions Requiring Special Approval. For so long as the Sellers
and their Permitted Transferees continue to Beneficially Own Economic Interests
(in the Operating Company and PubCo, without duplication) representing more than
50% of the Economic Interests held by the Sellers immediately after the Closing
(excluding for these purposes from both the percentage Beneficially Owned
immediately after the Closing and percentage then Beneficially Owned at any
time, the Foundation Transfer Amount, from and after the occurrence of the
Foundation Transfer), PubCo will not, and will not permit any member of the Utz
Group to, undertake, or agree to undertake, whether directly or indirectly, any
of the following without the prior written consent of the Seller Representative:
(a) any transaction or series of related transactions that results in a direct
or indirect sale (including by way of merger, consolidation, recapitalization,
reorganization, Transfer, sale or other business combination or similar
transaction) of greater than 50% of the property or assets, or greater than 50%
of the voting securities, of PubCo (other than (i) pursuant to any offer to
purchase securities made directly to the stockholders of PubCo that is not
approved by the Board, (ii) any merger or issuance of voting securities that
does not result in a Person or group of Persons acting together that would
constitute a “group” for purposes of Section 13(d) of the Exchange Act becoming
the holder of greater than 50% of the voting securities of PubCo or (iii) any
reorganization or recapitalization that does not violate clauses (b) or
(c) below)) or greater than 50% of the property or assets, or greater than 50%
of the voting securities, of the Operating Company or Utz Quality Foods
(including the voting securities, property or assets of the Utz Group, taken as
a whole), (b) any liquidation or dissolution (or the adoption of a plan of
liquidation or dissolution) of PubCo, the Operating Company or Utz Quality
Foods, except for a liquidation or dissolution (or the adoption of a plan of
liquidation or dissolution) in connection with an involuntary case within the
meaning of any bankruptcy Law, (c) any amendment to or modification of the
Certificate of Incorporation or Bylaws of PubCo that materially and adversely
impact the Sellers and their Permitted Transferees in their capacity as
stockholders of PubCo or equityholders of the Operating Company, (d) any move of
the corporate headquarters of PubCo or any member of the Utz Group currently
headquartered in Hanover, Pennsylvania, (e) any name change of PubCo or any
member of the Utz Group, and (f) take any corporate action that would have the
effect of eliminating, or materially adversely affecting, any consent right to
which the Sellers are then entitled pursuant to clauses (a) through (e) this
Section 2.2.

 



14

 

 

Section 2.3     Voting Agreement. Each of the Sponsor and the Sellers agrees to
cast all votes as a stockholder of PubCo to which such Party is entitled in
respect of its Common Stock, whether at any annual or special meeting of PubCo,
by written consent or otherwise, so as to cause to be elected to the Board those
individuals nominated in accordance with this Article II. Each of the Sponsor
and the Sellers agrees not to take action to remove each other’s director
nominees from office unless such removal is for cause or if the applicable Party
is no longer entitled to nominate such director pursuant to Section 2.1.

 

Section 2.4     Sharing of Information. To the extent permitted by antitrust,
competition or any other applicable Law, each of the Sellers and the Sponsor
agrees and acknowledges that the directors designated by the Seller
Representative and the Sponsor Representative may share confidential, non-public
information about PubCo and its subsidiaries (“Confidential Information”) with
the Sellers and the Sponsor, respectively. Each of the Sellers and the Sponsor
recognizes that it, or its Affiliates and Representatives, has acquired or will
acquire Confidential Information the use or disclosure of which could cause
PubCo substantial loss and damages that could not be readily calculated and for
which no remedy at Law would be adequate. Accordingly, each of the Sellers and
the Sponsor covenants and agrees with PubCo that it will not (and will cause its
respective controlled Affiliates and Representatives not to) at any time, except
with the prior written consent of PubCo, directly or indirectly, disclose any
Confidential Information known to it to any third party, unless (a) such
information becomes known to the public through no fault of such Party,
(b) disclosure is required by applicable Law or court of competent jurisdiction
or requested by a Governmental Entity; provided that such Party promptly
notifies PubCo of such requirement or request and takes commercially reasonable
steps, at the sole cost and expense of PubCo, to minimize the extent of any such
required disclosure, (c) such information was available or becomes available to
such Party before, on or after the Effective Date, without restriction, from a
source (other than PubCo) without any breach of duty to PubCo or (d) such
information was independently developed by such Party or its Representatives
without the use of the Confidential Information. Nothing in this Investor Rights
Agreement shall prohibit any of the Sellers and the Sponsor from disclosing
Confidential Information to any Affiliate, Representative, limited partner,
member or shareholder of such Party; provided that such Party shall be
responsible for any breach of this Section 2.4 by any such Person. No
Confidential Information shall be deemed to be provided to any Person, including
any Affiliate of a Seller or Sponsor, unless such Confidential Information is
actually provided to such Person.

 



15

 

 

Section 2.5     Legend. In order to enforce the obligations set forth in this
Article II, PubCo shall place restrictive legends in the form set forth below on
the certificates or book entries representing the Registrable Securities subject
to this Investor Rights Agreement, including any Registrable Securities
Transferred to a Permitted Transferee. Within two (2) Business Days of PubCo’s
receiving a request to remove such legend by a Holder or the duly appointed
transfer agent of PubCo, PubCo shall notify the Sponsor Representative and the
Seller Representative of such request in writing, including the number of
Registrable Securities with respect to which such request relates and, if in
connection with a proposed Transfer, the date such Transfer is, or is to be,
effected. All certificates or book entries representing Registrable Securities,
as the case may be, shall bear a legend substantially in the following form:

 

THESE SECURITIES ARE SUBJECT TO THE RESTRICTIONS SET FORTH IN THE INVESTOR
RIGHTS AGREEMENT, DATED AUGUST 28, 2020 (THE “INVESTOR RIGHTS AGREEMENT”), BY
AND AMONG UTZ BRANDS, INC. (THE “COMPANY”), SERIES U OF UM PARTNERS, LLC, SERIES
R OF UM PARTNERS, LLC, COLLIER CREEK PARTNERS LLC AND CERTAIN INDIVIDUALS NAMED
THEREIN, AS THE SAME MAY BE AMENDED OR RESTATED FROM TIME TO TIME (COPIES OF
WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY AND SHALL BE PROVIDED FREE
OF CHARGE TO ANY PARTY MAKING A BONA FIDE REQUEST THEREFOR). AND NO TRANSFER OF
THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL ANY CONDITIONS CONTAINED IN
THE INVESTOR RIGHTS AGREEMENT, IF ANY, HAVE BEEN FULFILLED.

 

Article III
REGISTRATION RIGHTS

 

Section 3.1     Shelf Registration.

 

(a)            Filing. PubCo shall file, within 30 days of the Closing Date, a
Registration Statement for a Shelf Registration on Form S-3 (the “Form S-3
Shelf”), or if PubCo is ineligible to use a Form S-3 Shelf, a Registration
Statement for a Shelf Registration on Form S-1 (the “Form S-1 Shelf,” and
together with the Form S-3 Shelf (and any Subsequent Shelf Registration), the
“Shelf”), in each case, covering the resale of all Registrable Securities
(determined as of two Business Days prior to such filing) on a delayed or
continuous basis. PubCo shall use its commercially reasonable efforts to cause
the Shelf to become effective under the Securities Act as soon as practicable
after such filing, but in no event later than sixty (60) days after the initial
filing thereof. The Shelf shall provide for the resale of the Registrable
Securities included therein pursuant to any method or combination of methods
legally available to, and requested by, any Special Holder. PubCo shall maintain
the Shelf in accordance with the terms of this Investor Rights Agreement, and
shall prepare and file with the SEC such amendments, including post-effective
amendments, and supplements as may be necessary to keep such Shelf continuously
effective, available for use and in compliance with the provisions of the
Securities Act until such time as there are no longer any Registrable
Securities. In the event PubCo files a Form S-1 Shelf, PubCo shall use its
commercially reasonable efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
PubCo is eligible to use Form S-3.

 



16

 

 

(b)            Subsequent Shelf Registration. If any Shelf ceases to be
effective under the Securities Act for any reason at any time while there are
any Registrable Securities, PubCo shall use its commercially reasonable efforts
to as promptly as is reasonably practicable cause such Shelf to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
Registration Statement as a Shelf Registration (a “Subsequent Shelf
Registration”) registering the resale of all outstanding Registrable Securities
from time to time, and pursuant to any method or combination of methods legally
available to, and requested by, any Special Holder. If a Subsequent Shelf
Registration is filed, PubCo shall use its commercially reasonable efforts to
(i) cause such Subsequent Shelf Registration to become effective under the
Securities Act as promptly as is reasonably practicable after the filing thereof
(it being agreed that the Subsequent Shelf Registration shall be an Automatic
Shelf Registration Statement if PubCo is a Well-Known Seasoned Issuer) and
(ii) keep such Subsequent Shelf Registration continuously effective, available
for use and in compliance with the provisions of the Securities Act until such
time as there are no longer any Registrable Securities. Any such Subsequent
Shelf Registration shall be on Form S-3 to the extent that PubCo is eligible to
use such form. Otherwise, such Subsequent Shelf Registration shall be on another
appropriate form. In the event that any Holder holds Registrable Securities that
are not registered for resale on a delayed or continuous basis, PubCo, upon
request of a Holder, shall promptly use its commercially reasonable efforts to
cause the resale of such Registrable Securities to be covered by either, at
PubCo’s option, the Shelf (including by means of a post-effective amendment) or
a Subsequent Shelf Registration and cause the same to become effective as soon
as practicable after such filing and such Shelf or Subsequent Shelf Registration
shall be subject to the terms of this Investor Rights Agreement.

 

(c)            Requests for Underwritten Shelf Takedowns. At any time and from
time to time after the Shelf has been declared effective by the SEC, the Special
Holders may request to sell all or any portion of their Registrable Securities
in an underwritten offering that is registered pursuant to the Shelf (each, an
“Underwritten Shelf Takedown”); provided that PubCo shall only be obligated to
effect an Underwritten Shelf Takedown if such offering (i) shall include
securities with a total offering price (exclusive of piggyback securities and
before deduction of underwriting discounts) reasonably expected to exceed, in
the aggregate, $10.0 million (the “Minimum Takedown Threshold”) or (ii) shall be
made with respect to all of the Registrable Securities of the Demanding Holder,
provided that any request for an Underwritten Shelf Takedown pursuant to this
clause (ii) made by the Sponsor Representative as representative of the Founder
Holders, shall apply to all Registrable Securities then held by the Founder
Holders. All requests for Underwritten Shelf Takedowns shall be made by giving
written notice to PubCo, which shall specify the approximate number of
Registrable Securities proposed to be sold in the Underwritten Shelf Takedown
and the expected price range (net of underwriting discounts and commissions) of
such Underwritten Shelf Takedown, provided that each Holder agrees that the fact
that such a notice has been delivered shall constitute Confidential Information
subject to Section 2.4. The Special Holders that requested such Underwritten
Shelf Takedown (the “Demanding Holders”) shall have the right to select the
Underwriters for such offering (which shall consist of one or more reputable
nationally or regionally recognized investment banks), and to agree to the
pricing and other terms of such offering; provided that such selection shall be
subject to the consent of PubCo, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding anything to the contrary
contained in this Investor Rights Agreement, in no event shall any Special
Holder or any Transferee thereof request an Underwritten Shelf Takedown during
the Lock-Up Period. There shall be no limit to the number of Underwritten Shelf
Takedowns that may be requested by any Special Holder, subject to the proviso in
the first sentence of this Section 3.1(c).

 



17

 

 

(d)            Reduction of Underwritten Shelf Takedowns. If the managing
Underwriter or Underwriters in an Underwritten Shelf Takedown, in good faith,
advise PubCo, the Demanding Holders and the Requesting Holders (if any) in
writing that the dollar amount or number of Registrable Securities that the
Demanding Holders and the Requesting Holders (if any) desire to sell, taken
together with all other shares of Common Stock or other Equity Securities that
PubCo desires to sell and all other Common Stock or other Equity Securities, if
any, that have been requested to be sold in such Underwritten Offering pursuant
to separate written contractual piggyback registration rights held by any other
stockholders, exceeds the maximum dollar amount or maximum number of Equity
Securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then PubCo shall include in such Underwritten Offering, as
follows: at all times (i) first, the Registrable Securities of the Demanding
Holders and the Requesting Holders (if any) (pro rata based on the respective
number of Registrable Securities that each Demanding Holder and Requesting
Holder (if any) has requested be included in such Underwritten Shelf Takedown)
that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the Common Stock or other Equity
Securities that PubCo desires to sell, which can be sold without exceeding the
Maximum Number of Securities; (iii) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (i) and (ii), the
Common Stock or other Equity Securities of other Persons that PubCo is obligated
to include in such Underwritten Offering pursuant to separate written
contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Securities.

 

(e)            Withdrawal. Any of the Demanding Holders initiating an
Underwritten Shelf Takedown shall have the right to withdraw from such
Underwritten Shelf Takedown for any or no reason whatsoever upon written
notification (a “Withdrawal Notice”) to PubCo and the Underwriter or
Underwriters (if any) of such Demanding Holder’s intention to withdraw from such
Underwritten Shelf Takedown, prior to the public announcement of the
Underwritten Shelf Takedown by PubCo; provided that a Special Holder may elect
to have PubCo continue an Underwritten Shelf Takedown if the Minimum Takedown
Threshold would still be satisfied or if the Underwritten Shelf Takedown would
be made with respect to all of the Registrable Securities of such Special
Holder. Following the receipt of any Withdrawal Notice, PubCo shall promptly
forward such Withdrawal Notice to any other Special Holders that had elected to
participate in such Underwritten Shelf Takedown. Notwithstanding anything to the
contrary contained in this Investor Rights Agreement, PubCo shall be responsible
for the Registration Expenses incurred in connection with the Underwritten Shelf
Takedown prior to delivery of a Withdrawal Notice under this Section 3.1(e).

 



18

 



 

(f)            Long-Form Demands. Upon the expiration of the Lock-Up Period and
during such times as no Shelf is effective, each Special Holder may demand that
PubCo file a Registration Statement on Form S-1 for the purpose of conducting an
Underwritten Offering of any or all of such Special Holder’s Registrable
Securities. PubCo shall file such Registration Statement within 30 days of
receipt of such demand and use its commercially reasonable efforts to cause the
same to be declared effective within 60 days of filing. The provisions of
Sections 3.1(c), (d) and (e) shall apply to this Section 3.1(f) as if a demand
under this Section 3.1(f) were an Underwritten Shelf Takedown, provided that in
order to withdraw a demand under this Section 3.1(f), such withdrawal must be
received by PubCo prior to PubCo having publicly filed a Registration Statement
pursuant to this Section 3.1(f).

 

Section 3.2      Piggyback Registration.

 

(a)            Piggyback Rights. If PubCo or any Special Holder proposes to
conduct a registered offering of, or if PubCo proposes to file a Registration
Statement under the Securities Act with respect to an offering of Equity
Securities of PubCo, or securities or other obligations exercisable or
exchangeable for, or convertible into Equity Securities of PubCo, for its own
account or for the account of stockholders of PubCo (or by PubCo and by the
stockholders of PubCo including an Underwritten Shelf Takedown pursuant to
Section 3.1 hereof), other than a Registration Statement (or any registered
offering with respect thereto) (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to PubCo’s existing stockholders, or (iii) for a dividend
reinvestment plan, then PubCo shall give written notice of such proposed
offering to all Special Holders as soon as practicable but not less than four
calendar days before the anticipated filing date of such Registration Statement
or, in the case of an underwritten offering pursuant to a Shelf Registration,
the launch date of such offering, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any and if known, in such offering, and (B) offer to all of the Special
Holders the opportunity to include in such registered offering such number of
Registrable Securities as such Special Holders may request in writing within
three calendar days after receipt of such written notice (such registered
offering, a “Piggyback Registration”); provided that each Holder agrees that the
fact that such a notice has been delivered shall constitute Confidential
Information subject to Section 2.4. PubCo shall cause such Registrable
Securities to be included in such Piggyback Registration and shall use its
reasonable best efforts to cause the managing Underwriter or Underwriters of a
proposed Underwritten Offering to permit the Registrable Securities requested by
the Special Holders pursuant to this Section 3.2(a) to be included in a
Piggyback Registration on the same terms and conditions as any similar
securities of PubCo included in such registered offering and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. The inclusion of any Special
Holder’s Registrable Securities in a Piggyback Registration shall be subject to
such Special Holder’s agreement to abide by the terms of Section 3.6 below.

 

(b)            Reduction of Piggyback Registration. If the managing Underwriter
or Underwriters in an Underwritten Offering that is to be a Piggyback
Registration (other than an Underwritten Shelf Takedown), in good faith, advises
PubCo and the Special Holders participating in the Piggyback Registration in
writing that the dollar amount or number of shares of Common Stock or other
Equity Securities that PubCo desires to sell, taken together with (i) the Common
Stock or other Equity Securities, if any, as to which Registration or a
registered offering has been demanded pursuant to separate written contractual
arrangements with Persons other than the Special Holders hereunder and (ii) the
Common Stock or other Equity Securities, if any, as to which registration has
been requested pursuant to Section 3.2 hereof, exceeds the Maximum Number of
Securities, then:

 



19

 

 

(i)            If the Registration is initiated and undertaken for PubCo’s
account, PubCo shall include in any such Registration (A) first, the Common
Stock or other Equity Securities that PubCo desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Special Holders exercising their
rights to register their Registrable Securities pursuant to Section 3.2(a) (pro
rata based on the respective number of Registrable Securities that each Special
Holder has requested be included in such Registration), which can be sold
without exceeding the Maximum Number of Securities; and (C) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Common Stock or other Equity Securities, if any, as to
which Registration has been requested pursuant to written contractual piggyback
registration rights of other stockholders of PubCo, which can be sold without
exceeding the Maximum Number of Securities; or

 

(ii)            If the Registration is pursuant to a request by Persons other
than the Special Holders, then PubCo shall include in any such Registration
(A) first, the Common Stock or other Equity Securities, if any, of such
requesting Persons, other than the Special Holders, which can be sold without
exceeding the Maximum Number of Securities; (B) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Special Holders exercising their rights to
register their Registrable Securities pursuant to Section 3.2(a) (pro rata based
on the respective number of Registrable Securities that each Special Holder has
requested be included in such Registration) which can be sold without exceeding
the Maximum Number of Securities; (C) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A) and
(B), the Common Stock or other Equity Securities that PubCo desires to sell,
which can be sold without exceeding the Maximum Number of Securities; and
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the Common Stock or other
Equity Securities, if any, for the account of other Persons that PubCo is
obligated to register pursuant to separate written contractual piggyback
registration rights of such Persons, which can be sold without exceeding the
Maximum Number of Securities.

 

Notwithstanding anything to the contrary in this Section 3.2(b), in the event a
Demanding Holder has submitted notice for a bona fide Underwritten Shelf
Takedown and all sales pursuant to such Underwritten Shelf Takedown pursuant to
Section 3.1 have not been effected in accordance with the applicable plan of
distribution or submitted a Withdrawal Notice prior to such time that PubCo has
given written notice of a Piggyback Registration to all Special Holders pursuant
to Section 3.2, then any reduction in the number of Registrable Securities to be
offered in such offering shall be determined in accordance with Section 3.1(d),
instead of this Section 3.2(b).

 



20

 

 

(c)            Piggyback Registration Withdrawal. Any Special Holder shall have
the right to withdraw from a Piggyback Registration for any or no reason
whatsoever upon written notification to PubCo and the Underwriter or
Underwriters (if any) of such Special Holder’s intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the SEC with respect to such Piggyback Registration or, in the case
of a Piggyback Registration pursuant to a Shelf Registration, the filing of the
applicable “red herring” prospectus or prospectus supplement with respect to
such Piggyback Registration used for marketing such transaction. PubCo (whether
on its own good faith determination or as the result of a request for withdrawal
by Persons pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the SEC in connection with a Piggyback
Registration (which, in no circumstance, shall include the Shelf) at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary set forth in this Investor Rights Agreement, PubCo
shall be responsible for the Registration Expenses incurred in connection with
the Piggyback Registration prior to its withdrawal under this Section 3.2(c).

 

Section 3.3      Restriction on Transfer. In connection with any Underwritten
Offering of Equity Securities of PubCo, each Holder that holds more than 2.5% of
the issued and outstanding Common Stock (after giving effect to the exchange of
all outstanding Utz Units), agrees that it shall not Transfer any Common Stock
(other than those included in such offering pursuant to this Investor Rights
Agreement), without the prior written consent of PubCo, during the seven days
prior to and the 90-day period beginning on the date of pricing of such
offering, except in the event the Underwriter managing the offering otherwise
agrees by written consent, and further agrees to execute a customary lock-up
agreement in favor of the Underwriters to such effect (in each case on
substantially the same terms and conditions as all such Holders).
Notwithstanding the foregoing, a Holder shall not be subject to this Section 3.3
with respect to an Underwritten Offering unless each Holder that holds at least
2.5% of the issued and outstanding Common Stock (after giving effect to the
exchange of all outstanding Utz Units) and each of PubCo’s directors and
executive officers have executed a lock-up on terms at least as restrictive with
respect to such Underwritten Offering as requested of the Holders.

 

Section 3.4      General Procedures. In connection with effecting any
Registration and/or Shelf Takedown, subject to applicable Law and any
regulations promulgated by any securities exchange on which PubCo’s Equity
Securities are then listed, each as interpreted by PubCo with the advice of its
counsel, PubCo shall use its reasonable best efforts (except as set forth in
clause (d) below) to effect such Registration to permit the sale of the
Registrable Securities included in such Registration in accordance with the
intended plan of distribution thereof, and pursuant thereto PubCo shall, as
expeditiously as possible:

 

(a)            prepare and file with the SEC as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 

(b)            prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by any Special Holder or as may be
required by the rules, regulations or instructions applicable to the
registration form used by PubCo or by the Securities Act or rules and
regulations thereunder to keep the Registration Statement effective until all
Registrable Securities covered by such Registration Statement are sold in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus;

 



21

 

 

(c)            prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Special Holders of Registrable Securities included in such
Registration, and such Special Holders’ legal counsel, if any, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as the Underwriters or the Special Holders of Registrable Securities
included in such Registration or the legal counsel for any such Special Holders,
if any, may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Special Holders;

 

(d)            prior to any public offering of Registrable Securities, use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” Laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request (or provide evidence satisfactory to such Holders that
the Registrable Securities are exempt from such registration or qualification)
and (ii) take such action necessary to cause such Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
Governmental Entities as may be necessary by virtue of the business and
operations of PubCo and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that PubCo shall not be
required to qualify generally to do business in any jurisdiction where it would
not otherwise be required to qualify or take any action to which it would be
subject to general service of process or taxation in any such jurisdiction where
it is not then otherwise so subject;

 

(e)            cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by PubCo are then listed;

 

(f)            provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

 

(g)            advise each Holder of Registrable Securities covered by a
Registration Statement, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such Registration Statement or the initiation or threatening of
any proceeding for such purpose and promptly use its reasonable best efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such stop
order should be issued;

 

(h)            at least three calendar days prior to the filing of any
Registration Statement or Prospectus or any amendment or supplement to such
Registration Statement or Prospectus or any document that is to be incorporated
by reference into such Registration Statement or Prospectus furnish a draft
thereof to each Special Holder of Registrable Securities included in such
Registration Statement, or its counsel, if any (excluding any exhibits thereto
and any filing made under the Exchange Act that is to be incorporated by
reference therein);

 



22

 

 

(i)            notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.7 hereof;

 

(j)            permit Representatives of the Special Holders, the Underwriters,
if any, and any attorney, consultant or accountant retained by such Special
Holders or Underwriter to participate, at each such Person’s own expense except
to the extent such expenses constitute Registration Expenses, in the preparation
of the Registration Statement, and cause PubCo’s officers, directors and
employees to supply all information reasonably requested by any such
Representative, Underwriter, attorney, consultant or accountant in connection
with the Registration; provided, however, that such Persons agree to
confidentiality arrangements reasonably satisfactory to PubCo, prior to the
release or disclosure of any such information;

 

(k)            obtain a “cold comfort” letter, and a bring-down thereof, from
PubCo’s independent registered public accountants in the event of an
Underwritten Offering which the participating Special Holders may rely on, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to the participating Special Holders;

 

(l)            on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion and negative assurances letter,
dated such date, of counsel representing PubCo for the purposes of such
Registration, addressed to the Special Holders, the placement agent or sales
agent, if any, and the Underwriters, if any, covering such legal matters with
respect to the Registration in respect of which such opinion is being given as
the Special Holders, placement agent, sales agent, or Underwriter may reasonably
request and as are customarily included in such opinions and negative assurance
letters, and reasonably satisfactory to the participating Special Holders;

 

(m)            in the event of any Underwritten Offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing Underwriter of such offering;

 

(n)            make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months
beginning within three months after the effective date of the Registration
Statement which satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any successor rule promulgated thereafter by the
SEC);

 

(o)            if an Underwritten Offering involves Registrable Securities with
a total offering price (including piggyback securities and before deduction of
underwriting discounts) reasonably expected to exceed, in the aggregate, $35.0
million, use its reasonable best efforts to make available senior executives of
PubCo to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in such Underwritten Offering; and

 



23

 

 

(p)            otherwise, in good faith, cooperate reasonably with, and take
such customary actions as may reasonably be requested, by the Special Holders,
in connection with such Registration.

 

Section 3.5      Registration Expenses. The Registration Expenses of all
Registrations shall be borne by PubCo. It is acknowledged by the Holders that
the Holders selling any Registrable Securities in an offering shall bear all
incremental selling expenses relating to the sale of Registrable Securities,
such as Underwriters’ commissions and discounts, brokerage fees, Underwriter
marketing costs and, other than as set forth in the definition of “Registration
Expenses,” all reasonable fees and expenses of any legal counsel representing
such Holders, in each case pro rata based on the number of Registrable
Securities that such Holders have sold in such Registration.

 

Section 3.6      Requirements for Participating in Underwritten Offerings.
Notwithstanding anything to the contrary contained in this Investor Rights
Agreement, if any Holder does not provide PubCo with its requested Holder
Information, PubCo may exclude such Holder’s Registrable Securities from the
applicable Registration Statement or Prospectus if PubCo determines, based on
the advice of counsel, that such information is necessary to effect the
registration and such Holder continues thereafter to withhold such information.
No Person may participate in any Underwritten Offering of Equity Securities of
PubCo pursuant to a Registration under this Investor Rights Agreement unless
such Person (a) agrees to sell such Person’s Registrable Securities on the basis
provided in any underwriting and other arrangements approved by PubCo in the
case of an Underwritten Offering initiated by PubCo, and approved by the
Demanding Holders in the case of an Underwritten Offering initiated by the
Demanding Holders and (b) completes and executes all customary questionnaires,
powers of attorney, indemnities, lock-up agreements, underwriting agreements and
other customary documents as may be reasonably required under the terms of such
underwriting arrangements. Subject to the minimum thresholds set forth in
Section 3.1(c) and 3.4(o) of this Investor Rights Agreement, the exclusion of a
Holder’s Registrable Securities as a result of this Section 3.6 shall not affect
the registration of the other Registrable Securities to be included in such
Registration.

 

Section 3.7      Suspension of Sales; Adverse Disclosure. Upon receipt of
written notice from PubCo that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (and PubCo hereby covenants to prepare
and file such supplement or amendment as soon as practicable after giving such
notice), or until it is advised in writing by PubCo that the use of the
Prospectus may be resumed. If the filing, initial effectiveness or continued use
of a Registration Statement in respect of any Registration at any time would
require PubCo to make an Adverse Disclosure or would require the inclusion in
such Registration Statement of financial statements that are unavailable to
PubCo for reasons beyond PubCo’s control, PubCo may, upon giving prompt written
notice of such action to the Holders, delay the filing or initial effectiveness
of, or suspend use of, such Registration Statement for the shortest period of
time, but in no event more than 90 days in any 12-month period, determined in
good faith by PubCo to be necessary for such purpose. In the event PubCo
exercises its rights under the preceding sentence, the Holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
Prospectus relating to such Registration in connection with any sale or offer to
sell Registrable Securities. PubCo shall immediately notify the Holders of the
expiration of any period during which it exercised its rights under this
Section 3.7.

 



24

 

 

Section 3.8      Reporting Obligations. As long as any Holder shall own
Registrable Securities, PubCo, at all times while it shall be a reporting
company under the Exchange Act, covenants to file timely (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by PubCo after the Effective Date pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided that any documents publicly
filed or furnished with the SEC pursuant to the Electronic Data Gathering,
Analysis and Retrieval System shall be deemed to have been furnished to the
Holders pursuant to this Section 3.8.

 

Section 3.9      Other Obligations. In connection with a Transfer of Registrable
Securities exempt from Section 5 of the Securities Act or through any
broker-dealer transactions described in the plan of distribution set forth
within the Prospectus and pursuant to the Registration Statement of which such
Prospectus forms a part, PubCo shall, subject to applicable Law, as interpreted
by PubCo with the advice of counsel, and the receipt of any customary
documentation required from the applicable Holders in connection therewith,
(a) promptly instruct its transfer agent to remove any restrictive legends
applicable to the Registrable Securities being Transferred and (b) cause its
legal counsel to deliver the necessary legal opinions, if any, to the transfer
agent in connection with the instruction under clause (a). In addition, PubCo
shall cooperate reasonably with, and take such customary actions as may
reasonably be requested by the Holders, in connection with the aforementioned
Transfers; provided, however, that PubCo shall have no obligation to participate
in any “road shows” or assist with the preparation of any offering memoranda or
related documentation with respect to any Transfer of Registrable Securities in
any transaction that does not constitute an Underwritten Offering.

 

Section 3.10      Indemnification and Contribution.

 

(a)            PubCo agrees to indemnify, to the extent permitted by Law, each
Holder of Registrable Securities, its officers, managers, directors and
Representatives and each Person who controls such Holder (within the meaning of
the Securities Act) against all losses, claims, damages, liabilities and
expenses (including attorneys’ fees) caused by, resulting from, arising out of
or based upon (i) any untrue or alleged untrue statement of material fact
contained in any Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (ii) any violation or alleged violation by
PubCo of the Securities Act or any other similar federal or state securities
Laws, except in each case insofar as the same are caused by or contained in any
information furnished in writing to PubCo by such Holder expressly for use
therein. PubCo shall indemnify the Underwriters, their officers and directors
and each Person who controls such Underwriters (within the meaning of the
Securities Act) to the same extent as provided in the foregoing sentence with
respect to the indemnification of each Holder.

 



25

 

 

(b)            In connection with any Registration Statement in which a Holder
of Registrable Securities is participating, such Holder shall furnish to PubCo
in writing such information and affidavits as PubCo reasonably requests for use
in connection with any such Registration Statement or Prospectus (the “Holder
Information”) and, to the extent permitted by Law, such Holder shall indemnify
PubCo, its directors and officers and each Person who controls PubCo (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses (including reasonable attorneys’ fees) resulting from any untrue
statement of material fact contained in the Registration Statement, Prospectus
or preliminary Prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each Person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing sentence with respect to indemnification of PubCo.

 

(c)            Any Person entitled to indemnification under this Section 3.10
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which such Person seeks indemnification (provided that the failure to
give prompt notice shall not impair any Person’s right to indemnification
hereunder to the extent such failure has not materially prejudiced the
indemnifying party) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld,
conditioned or delayed). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

(d)            The indemnification provided under this Investor Rights Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, manager, director,
Representative or controlling Person of such indemnified party and shall survive
the Transfer of securities.

 



26

 

 

(e)            If the indemnification provided in this Section 3.10 from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 3.10(e) shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a Party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in Sections 3.10(a), 3.10(b) and 3.10(c),
any legal or other fees, charges or expenses reasonably incurred by such Party
in connection with any investigation or proceeding. The Parties agree that it
would not be just and equitable if contribution pursuant to this
Section 3.10(e) were determined by pro rata allocation or by any other method of
allocation, which does not take account of the equitable considerations referred
to in this Section 3.10(e). No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 3.10(e) from any Person who was not guilty
of such fraudulent misrepresentation.

 

Section 3.11      Other Registration Rights. Other than the registration rights
set forth in the Original RRA, PubCo represents and warrants that no Person,
other than a Holder of Registrable Securities pursuant to this Investor Rights
Agreement, has any right to require PubCo to register any securities of PubCo
for sale or to include such securities of PubCo in any Registration Statement
filed by PubCo for the sale of securities for its own account or for the account
of any other Person. Further, each of PubCo, the Sponsor and the Sponsor
Representative represents and warrants that this Investor Rights Agreement
supersedes any other registration rights agreement or agreement.

 

Section 3.12      Rule 144. With a view to making available to the Holders the
benefits of Rule 144 promulgated under the Securities Act, PubCo covenants that
it will (a) make available at all times information necessary to comply with
Rule 144, if such Rule is available with respect to resales of the Registrable
Securities under the Securities Act, and (b) take such further action as the
Holders may reasonably request, all to the extent required from time to time to
enable them to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (if available with respect to resales of
the Registrable Securities), as such rule may be amended from time to time. Upon
the request of any Holder, PubCo will deliver to such Holder a written statement
as to whether PubCo has complied with such information requirements, and, if
not, the specific reasons for non-compliance.

 



27

 

 

Section 3.13      Term. Article III shall terminate with respect to any Holder
on the date that such Holder no longer holds any Registrable Securities. The
provisions of Section 3.10 shall survive any such termination with respect to
such Holder.

 

Section 3.14      Holder Information. Each Holder agrees, if requested in
writing by PubCo, to represent to PubCo the total number of Registrable
Securities held by such Holder in order for PubCo to make determinations under
this Investor Rights Agreement, including for purposes of Section 3.12 hereof.

 

Section 3.15      Termination of Original RRA. Upon the Closing, PubCo, the
Sponsor and the CCH Independent Directors hereby agree that the Original RRA and
all of the respective rights and obligations of the parties thereunder are
hereby terminated in their entirety and shall be of no further force or effect.

 

Section 3.16      Distributions.

 

(a)            In the event that, pursuant to a dissolution of the Sponsor, the
Sponsor distributes all of its Registrable Securities to its members, the
Founder Holders shall be treated as the Sponsor under this Investor Rights
Agreement; provided that such Founders Holders, taken as a whole, shall not be
entitled to rights in excess of those conferred on the Sponsor, as if the
Sponsor remained a single entity party to this Investor Rights Agreement.

 

(b)            In the event that the Sellers distribute all of their Registrable
Securities to their members, such distributees shall be treated as the Sellers
under this Investor Rights Agreement; provided that such distributees, taken as
a whole, shall not be entitled to rights in excess of those conferred on the
Sellers, as if they remained a single party to this Investor Rights Agreement.

 

Section 3.17      Adjustments. If there are any changes in the Common Stock as a
result of stock split, stock dividend, combination or reclassification, or
through merger, consolidation, recapitalization or other similar event,
appropriate adjustment shall be made in the provisions of this Investor Rights
Agreement, as may be required, so that the rights, privileges, duties and
obligations under this Investor Rights Agreement shall continue with respect to
the Common Stock as so changed.

 

Article IV
LOCK-UP

 

Section 4.1      Lock-Up.

 

(a)            Other than pursuant to the LLC Agreement, no Special Holder
(including a Founder Holder) or CCH Independent Director shall Transfer, or make
a public announcement of any intention to effect such Transfer, of any Lock-Up
Shares (as defined below) Beneficially Owned or otherwise held by such Person
during the Lock-Up Period (as defined below); provided, that such prohibition
shall not apply to Transfers permitted pursuant to Section 4.2. The “Lock-Up
Period” shall be the period commencing on the Closing Date and ending on the
earlier of (i) the date that is one year following the Closing Date and (ii) the
date that the closing price of a share of Class A Common Stock on the New York
Stock Exchange or such other principal United States securities exchange on
which the Class A Common Stock is listed, quoted or admitted to trading equals
or exceeds $12.00 for any 20 Trading Days within any 30-Trading Day period
commencing at least 150 days after the Closing Date. The “Lock-Up Shares” means
(i) the Equity Securities in PubCo and the Operating Company held by the Special
Holders or the CCH Independent Directors as of the Closing Date, including
Class A Common Stock and Class V Common Stock, (ii) the Retained Restricted
Company Units and the Restricted Sponsor Shares, in each case, to the extent
vested prior to the end of the Lock-Up Period and (iii) shares of Class A Common
Stock issued pursuant to the LLC Agreement upon exchange of Utz Units held as of
the Closing Date, along with an equal number of Class V Common Stock, for
Class A Common Stock; provided however that (x) any Equity Securities purchased
by the Sponsor, Founder Holders, or CCH Independent Directors pursuant to one or
more Forward Purchase Agreements entered into with PubCo in connection with
PubCo’s initial public offering and (y) Equity Securities up to the Foundation
Transfer Amount transferred to the Foundation pursuant to the LLC Agreement, in
each case shall not be “Lock-Up Shares” under this Investor Rights Agreement.

 



28

 

 

(b)            During the Lock-Up Period, any purported Transfer of Lock-Up
Shares other than in accordance with this Investor Rights Agreement shall be
null and void, and PubCo shall refuse to recognize any such Transfer for any
purpose.

 

(c)            The Special Holders and the CCH Independent Directors acknowledge
and agree that, notwithstanding anything to the contrary contained in this
Investor Rights Agreement, the Equity Securities in the Operating Company
(including Retained Company Units and Retained Restricted Company Units),
Restricted Sponsor Shares, shares of Class V Common Stock and shares of Class A
Common Stock, in each case, Beneficially Owned by such Person shall remain
subject to any restrictions on Transfer under applicable securities Laws of any
Governmental Entity, including all applicable holding periods under the
Securities Act and other rules of the SEC.

 

Section 4.2      Permitted Transfers. Notwithstanding anything to the contrary
contained in this Investor Rights Agreement, during the Lock-Up Period, the
Special Holders and the CCH Independent Directors may Transfer, without the
consent of PubCo, any of such Person’s Lock-Up Shares to (i) any of such
Person’s Permitted Transferees, upon written notice to PubCo and, in the case of
such a Transfer by the Sponsor (including a Founder Holder) or any CCH
Independent Director, the Seller Representative, and in the case of such a
Transfer by a Seller or its Permitted Transferees, the Sponsor Representative or
(ii) (a) a charitable organization, upon written notice to PubCo and, in the
case of such a Transfer by the Sponsor (including a Founder Holder) or any CCH
Independent Director, the Seller Representative, and in the case of such a
Transfer by a Seller or its Permitted Transferees, the Sponsor Representative;
(b) in the case of an individual, by virtue of laws of descent and distribution
upon death of the individual; (c) in the case of an individual, pursuant to a
qualified domestic relations order; or (d) pursuant to any liquidation, merger,
stock exchange or other similar transaction which results in all of PubCo’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property subsequent to the Business Combination; provided,
that in connection with any Transfer of such Lock-Up Shares pursuant to clause
(ii) above, (x) the restrictions and obligations contained in Section 4.1 and
this Section 4.2 will continue to apply to such Lock-Up Shares after any
Transfer of such Lock-Up Shares, and (y) the Transferee of such Lock-Up Shares
shall have no rights under this Investor Rights Agreement, unless, for the
avoidance of doubt, such Transferee is a Permitted Transferee in accordance with
this Investor Rights Agreement. Any Transferee of Lock-Up Shares who is a
Permitted Transferee of the Transferor pursuant to this Section 4.2 shall be
required, at the time of and as a condition to such Transfer, to become a party
to this Investor Rights Agreement, the Standstill Agreement (as defined below)
and, if applicable, the Sponsor Side Letter by executing and delivering a
joinder in the form attached to this Investor Rights Agreement as Exhibit A,
whereupon such Transferee will be treated as a Party (with the same rights and
obligations as the Transferor) for all purposes of this Investor Rights
Agreement, the Standstill Agreement and, if applicable, the Sponsor Side Letter.

 



29

 

 

Article V
GENERAL PROVISIONS

 

Section 5.1      Assignment; Successors and Assigns; No Third Party
Beneficiaries.

 

(a)            Except as otherwise permitted pursuant to this Investor Rights
Agreement, no Party may assign such Party’s rights and obligations under this
Investor Rights Agreement, in whole or in part, without the prior written
consent of the Seller Representative, in the case of an assignment by the
Sponsor (including a Founder Holder) or a CCH Independent Director, or the
Sponsor Representative, in the case of an assignment by a Seller. Any such
assignee may not again assign those rights, other than in accordance with this
Article V. Any attempted assignment of rights or obligations in violation of
this Article V shall be null and void.

 

(b)            Notwithstanding anything to the contrary contained in this
Investor Rights Agreement (other than the succeeding sentence of this
Section 5.1(b)), (i) prior to the expiration of the Lock-up Period to the extent
applicable to such Holder, no Holder may Transfer such Holder’s rights or
obligations under this Investor Rights Agreement in connection with a Transfer
of such Holder’s Registrable Securities, in whole or in part, except in
connection with a Transfer pursuant to Section 4.2; and (ii) after the
expiration of the Lock-up Period to the extent applicable to such Holder, a
Holder may Transfer such Holder’s rights or obligations under this Investor
Rights Agreement in connection with a Transfer of such Holder’s Registrable
Securities, in whole or in part, to (x) any of such Holder’s Permitted
Transferees, or (y) any Person with the prior written consent of PubCo. In no
event can the Sponsor (including the Founder Holders), the Sponsor
Representative or the Sellers or the Seller Representative assign any of such
Person’s rights under Section 2.1. Any Transferee of Registrable Securities
pursuant to this Section 5.1(b) shall be required, at the time of and as a
condition to such Transfer, to become a party to this Investor Rights Agreement,
and, to the extent a Permitted Transferee of the Transferor, that certain
Standstill Agreement, dated the date hereof, among PubCo and the other persons
party thereto (the “Standstill Agreement”) and, if applicable, that certain
Sponsor Side Letter, by executing and delivering a joinder in the form attached
to this Investor Rights Agreement as Exhibit A, whereupon such Transferee will
be treated as a Party (with the same rights and obligations as the Transferor)
for all purposes of this Investor Rights Agreement, the Standstill Agreement
and, if applicable, the Sponsor Side Letter.

 

(c)            All of the terms and provisions of this Investor Rights Agreement
shall be binding upon the Parties and their respective successors, assigns,
heirs and representatives, but shall inure to the benefit of and be enforceable
by the successors, assigns, heirs and representatives of any Party only to the
extent that they are permitted successors, assigns, heirs and representatives
pursuant to the terms of this Investor Rights Agreement.

 



30

 

 

(d)            Nothing in this Investor Rights Agreement, express or implied, is
intended to confer upon any Party, other than the Parties and their respective
permitted successors, assigns, heirs and representatives, any rights or remedies
under this Investor Rights Agreement or otherwise create any third party
beneficiary hereto.

 

Section 5.2      Termination. Except for Sections 2.1(h) and 2.2 (which section
shall terminate at such time as the Sellers and their Permitted Transferees are
no longer entitled to any rights pursuant to such section), Article II shall
terminate automatically (without any action by any Party) as to the Sellers or
the Sponsor (including each Founder Holder) at such time at which such Party no
longer has the right to designate an individual for nomination to the Board
under this Investor Rights Agreement. Article III of this Investor Rights
Agreement shall terminate as set forth in Section 3.13. The remainder of this
Investor Rights Agreement shall terminate automatically (without any action by
any Party) as to each Holder when such Holder ceases to hold any Registrable
Securities.

 

Section 5.3      Severability. If any provision of this Investor Rights
Agreement is determined to be invalid, illegal or unenforceable by any
Governmental Entity, the remaining provisions of this Investor Rights Agreement,
to the extent permitted by Law shall remain in full force and effect.

 

Section 5.4      Entire Agreement; Amendments; No Waiver.

 

(a)            This Investor Rights Agreement, together with the Exhibit to this
Investor Rights Agreement, the BCA, the LLC Agreement, and all other Ancillary
Agreements (as such term is defined in the BCA), constitute the entire agreement
among the Parties with respect to the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements, understandings and
discussions, whether oral or written, relating to such subject matter in any way
and there are no warranties, representations or other agreements among the
Parties in connection with such subject matter except as set forth in this
Investor Rights Agreement and therein.

 

(b)            No provision of this Investor Rights Agreement may be amended or
modified in whole or in part at any time without the express written consent of
(i) PubCo, (ii) for so long as the Sellers and their Permitted Transferees
collectively Beneficially Own Economic Interests (in the Operating Company and
PubCo, without duplication) representing 15% or more of the Economic Interests
held by the Sellers immediately after the Closing (excluding for these purposes
from both the percentage Beneficially Owned immediately after the Closing and
percentage then Beneficially Owned at any time, the Foundation Transfer Amount,
from and after the occurrence of the Foundation Transfer), the Seller
Representative, (iii) for so long as the Sponsor and its Permitted Transferees
collectively Beneficially Own Economic Interests in PubCo representing 15% or
more of the Economic Interests held by the Sponsor immediately after the
Closing, the Sponsor Representative, and (iv) in any event at least the Holders
holding in the aggregate more than fifty percent (50%) of the Registrable
Securities Beneficially Owned by the Holders; provided that any such amendment
or modification that would be materially adverse in any respect to any Holder
shall require the prior written consent of such Holder; provided, further that a
provision that has terminated with respect to a Party shall not require any
consent of such Party (and such Party’s Economic Interests shall not be
considered in computing any percentages) with respect to amending or modifying
such provision.

 



31

 

 

(c)            No waiver of any provision or default under, nor consent to any
exception to, the terms of this Investor Rights Agreement shall be effective
unless in writing and signed by the Party to be bound and then only to the
specific purpose, extent and instance so provided.

 

Section 5.5      Counterparts; Electronic Delivery. This Investor Rights
Agreement and any other agreements, certificates, instruments and documents
delivered pursuant to this Investor Rights Agreement may be executed and
delivered in one or more counterparts and by fax, email or other electronic
transmission, each of which shall be deemed an original and all of which shall
be considered one and the same agreement. No Party shall raise the use of a fax
machine or email to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a fax
machine or email as a defense to the formation or enforceability of a contract
and each Party forever waives any such defense.

 

Section 5.6      Notices. All notices, demands and other communications to be
given or delivered under this Investor Rights Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered (or, if
delivery is refused, upon presentment) or received by email (with confirmation
of transmission) prior to 5:00 p.m. eastern time on a Business Day and, if
otherwise, on the next Business Day, (b) one (1) Business Day following sending
by reputable overnight express courier (charges prepaid) or (c) three
(3) calendar days following mailing by certified or registered mail, postage
prepaid and return receipt requested. Unless another address is specified in
writing pursuant to the provisions of this Section 5.6, notices, demands and
other communications shall be sent to the addresses indicated below

 

if to PubCo, to:

 

Utz Brands, Inc.

900 High Street

Hanover, PA 17331

Attention: Dylan B. Lissette

Email: 

 

if to the Sellers, to:

 

Series U of UM Partners, LLC
c/o Utz Quality Foods, LLC
900 High Street
Hanover, PA 17331
Attention: Dylan B. Lissette
Email: 

 



32

 

 

with a copy to:

 

Cozen O’Connor
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, PA 19103
Attention: Larry P. Laubach, Esq.
Email: llaubach@cozen.com

 

if to the Sponsor or the CCH Independent Directors, as applicable, to:

 

Collier Creek Partners LLC

200 Park Avenue, 58th Floor

New York, NY 10166

Attention: Jason K. Giordano

Email: 

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:      Peter Martelli, P.C.

Lauren M. Colasacco, P.C.

Christian Nagler

Peter Seligson

Email:   peter.martelli@kirkland.com

lauren.colasacco@kirkland.com

christian.nagler@kirkland.com

peter.seligson@kirkland.com

 

Section 5.7          Governing Law; Waiver of Jury Trial; Jurisdiction. The Law
of the State of Delaware shall govern (a) all Actions, claims or matters related
to or arising from this Investor Rights Agreement (including any tort or
non-contractual claims) and (b) any questions concerning the construction,
interpretation, validity and enforceability of this Investor Rights Agreement,
and the performance of the obligations imposed by this Investor Rights
Agreement, in each case without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than the State of Delaware. EACH PARTY TO THIS INVESTOR RIGHTS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THIS INVESTOR RIGHTS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY
THIS INVESTOR RIGHTS AGREEMENT AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE
PARTIES UNDER THIS INVESTOR RIGHTS AGREEMENT. THE PARTIES FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH SUCH PARTY’S LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY’S JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. Each of the Parties submits to the
exclusive jurisdiction of first, the Chancery Court of the State of Delaware or
if such court declines jurisdiction, then to the Federal District Court for the
District of Delaware, in any Action arising out of or relating to this Investor
Rights Agreement, agrees that all claims in respect of the Action shall be heard
and determined in any such court and agrees not to bring any Action arising out
of or relating to this Investor Rights Agreement in any other courts. Nothing in
this Section 5.7, however, shall affect the right of any Party to serve legal
process in any other manner permitted by Law or at equity. Each Party agrees
that a final judgment in any Action so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by Law or at
equity.

 



33

 

 

Section 5.8      Specific Performance. Each Party hereby agrees and acknowledges
that it will be impossible to measure in money the damages that would be
suffered if the Parties fail to comply with any of the obligations imposed on
them by this Investor Rights Agreement and that, in the event of any such
failure, an aggrieved Party will be irreparably damaged and will not have an
adequate remedy at Law. Any such Party shall, therefore, be entitled (in
addition to any other remedy to which such Party may be entitled at Law or in
equity) to seek injunctive relief, including specific performance, to enforce
such obligations, without the posting of any bond, and if any Action should be
brought in equity to enforce any of the provisions of this Investor Rights
Agreement, none of the Parties shall raise the defense that there is an adequate
remedy at Law.

 

Section 5.9      Subsequent Acquisition of Shares. Any Equity Securities of
PubCo or Operating Company acquired subsequent to the Effective Date by a Holder
shall be subject to the terms and conditions of this Investor Rights Agreement
and such shares shall be considered to be “Registrable Securities” as such term
is used in this Investor Rights Agreement.

 

Section 5.10      Sponsor Matters.

 

(a)            The Sponsor represents and warrants to the Sellers that as of the
Effective Date the Founder Holders Beneficially Own in the aggregate
9,555,671.61 shares of Class A Common Stock resulting from the automatic
conversion of the Class B Ordinary Shares of PubCo Beneficially Owned by the
Founder Holders prior to the Effective Date and 1,935,328.38 shares of
Restricted Sponsor Shares that are owned by the Sponsor.

 

(b)            The Sponsor Representative shall give written notice to PubCo and
the Sellers promptly following the dissolution of the Sponsor, which notice
shall include (i) the effective date of such dissolution, and (ii) the number of
shares of Class A Common Stock and Restricted Sponsor Shares referred to in
Section 5.10(a) that will be distributed to each Founder Holder as a result of
such dissolution. Upon dissolution of the Sponsor, all obligations of the
Sponsor under this Investor Rights Agreement will thereafter automatically
become obligations of the Founder Holders, without any further action or
execution of any agreements or documents by any Founder Holder, and any and all
notices to be delivered to the Sponsor under this Investor Rights Agreement
after the dissolution of the Sponsor shall be delivered solely to the Sponsor
Representative.

 


[Signature Pages Follow]

 



34

 



 

IN WITNESS WHEREOF, each of the Parties has duly executed this Investor Rights
Agreement as of the Effective Date.

 

  PUBCO:       UTZ BRANDS, INC. (f/k/a COLLIER CREEK HOLDINGS)       By: /s/
Dylan B. Lissette   Name: Dylan B. Lissette   Title:   President and Chief
Executive Officer

 

  SPONSOR:       COLLIER CREEK PARTNERS LLC       By: /s/ Jason K. Giordano  
Name: Jason K. Giordano   Title: Manager

 

[Signature Page - Investor Rights Agreement]

 



 

 

 

  SELLERS:       SERIES U OF UM PARTNERS, LLC       By: /s/ Dylan B. Lissette  
Name: Dylan B. Lissette   Title:   President and Chief Executive Officer

 

  SERIES R OF UM PARTNERS, LLC       By: /s/ Dylan B. Lissette   Name: Dylan B.
Lissette   Title: President and Chief Executive Officer

 

[Signature Page - Investor Rights Agreement]

 



 

 

 

  FOUNDER HOLDERS:       /s/ Chinh E. Chu   Chinh E. Chu       /s/ Roger K.
Deromedi   Roger K. Deromedi       /s/ Jason K. Giordano   Jason K. Giordano    
  /s/ Erika Giordano   Erika Giordano       ROGER K. DEROMEDI REVOCABLE TRUST,
DATED 2/11/2000, AMENDED AND RESTATED 11/9/2011       By: /s/ Roger K. Deromedi
  Name: Roger K. Deromedi   Title: Trustee       CC COLLIER HOLDINGS, LLC      
By: /s/ Chinh E. Chu   Name: Chinh E. Chu   Title: President and Senior Managing
Director

 

[Signature Page - Investor Rights Agreement]

 



 

 

 

  THE CCH INDEPENDENT DIRECTORS:       /a/ Antonio F. Fernandez   Antonio F.
Fernandez       /s/ Matthew M. Mannelly   Matthew M. Mannelly       /s/ Craig D.
Steeneck   Craig D. Steeneck       /s/ William D. Toler   William D. Toler

 

[Signature Page - Investor Rights Agreement]

 



 

 

 

Exhibit A

 

Form of Joinder

 

This Joinder (this “Joinder”) to the Investor Rights Agreement [and the
Standstill Agreement (each as defined below)], made as
of                                        , is
between                                         (“Transferor”)
and                                        (“Transferee”).

 

WHEREAS, as of the date hereof, Transferee is
acquiring                    Registrable Securities (the “Acquired Interests”)
from Transferor;

 

WHEREAS, Transferor is a party to that certain Investor Rights Agreement, dated
as of August 28, 2020, among Utz Brands, Inc. ( “PubCo”) and the other persons
party thereto (the “Investor Rights Agreement”) [and that certain Standstill
Agreement, dated as of August 28, 2020, among PubCo and the other persons party
thereto (the “Standstill Agreement”)] [and that certain letter agreement, dated
June 5, 2020, among PubCo and the other persons party thereto (the “Sponsor Side
Letter”)]; and

 

WHEREAS, Transferee is required, at the time of and as a condition to such
Transfer, to become a party to the Investor Rights Agreement [and the Standstill
Agreement] [and the Sponsor Side Letter] by executing and delivering this
Joinder, whereupon such Transferee will be treated as a Party (with the same
rights and obligations as the Transferor) for all purposes of the Investor
Rights Agreement [and the Standstill Agreement] [and the Sponsor Side Letter].

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Section 1.1       Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the Investor Rights Agreement.

 

Section 1.2       Acquisition. The Transferor hereby Transfers to the Transferee
all of the Acquired Interests.

 

Section 1.3       Joinder. Transferee hereby acknowledges and agrees that
(a) such Transferee has received and read the Investor Rights Agreement [and the
Standstill Agreement] [and the Sponsor Side Letter], (b) such Transferee is
acquiring the Acquired Interests in accordance with and subject to the terms and
conditions of the Investor Rights Agreement [and the Standstill Agreement] [and
the Sponsor Side Letter] and (c) such Transferee will be treated as a Party
(with the same rights and obligations as the Transferor) for all purposes of the
Investor Rights Agreement [and the Standstill Agreement] [and the Sponsor Side
Letter].

 

Section 1.4       Notice. Any notice, demand or other communication under the
Investor Rights Agreement [or the Standstill Agreement] [or the Sponsor Side
Letter] to Transferee shall be given to Transferee at the address set forth on
the signature page hereto in accordance with Section 5.6 of the Investor Rights
Agreement [or Section 3.6 of the Standstill Agreement, as applicable] or
[Section 3.4 of the Sponsor Side Letter, as applicable].

 

Section 1.5       Governing Law. This Joinder shall be governed by and construed
in accordance with the law of the State of Delaware.

 

Section 1.6       Counterparts; Electronic Delivery. This Joinder may be
executed and delivered in one or more counterparts, by fax, email or other
electronic transmission, each of which shall be deemed an original and all of
which shall be considered one and the same agreement.

 



 

 

 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by the
parties as of the date first above written.

 

  [TRANSFEROR]       By:                                 



  Name:  



  Title:  

 

  [TRANSFEREE]       By:                            



  Name:  



  Title:  

 

  Address for notices:

 



 

 